Citation Nr: 1310739	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-27 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right hand crush injury. 

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hand crush injury.

3.  Entitlement to an increased rating for left patella subluxation, rated 10 percent prior to September 6, 2012, and 20 percent from September 6, 2012.

4.  Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran had active military service from February 1968 to September 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  The September 2004 rating decision denied entitlement to an evaluation in excess of 10 percent for left patella subluxation.  The August 2005 rating decision granted service connection for left hand crush injury residuals, including arthritis of the hand, and right hand crush injury residuals, including arthritis of the hand.  The rating decision assigned a 10 percent initial evaluation for each disability, effective from March 12, 2001.

The issue of entitlement to an increased rating for left patella subluxation was previously before the Board in November 2010 when the Board denied the Veteran's claim.  The Veteran appealed that portion of the November 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in February 2012, the Court vacated that part of the Board's November 2010 decision that denied entitlement to an increased rating for left patella subluxation, and remanded the matter to the Board for further development.  The issue was remanded by the Board to the RO in August 2012.  During the pendency of the appeal, in a rating decision in January 2013, the RO increased the rating for subluxation of the left patella from 10 percent to 20 percent, effective September 6, 2012.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the Veteran was awarded a higher initial rating, the Veteran did not receive the maximum rating for the disability.  Thus, the issue remains on appeal.

In the same decision in November 2010, the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent, each, for residuals of a crush injury to the right hand, and for residuals of a crush injury to the left hand.  After those claims were returned to the Board, the Board issued another remand in February 2012 and, as the Veteran had now indicated he was unemployed, the issue of entitlement to total disability based upon individual unemployability (TDIU) was included as part of the remand; that is, the Board remanded the claims for higher initial ratings for residuals of crush injuries to both hands and the claim for TDIU.  Based upon the Board's review of the record, it does not appear that the RO has acted upon the February 2012 remand.  The Veteran's representative argues that the Board should remand those issues again with instructions to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As more than one year has elapsed since the February 2012 Board remand, the Board agrees to do so, and the issues of entitlement to higher initial evaluations for residuals of a crush injury to the right hand, and for residuals of a crush injury to the left hand, as well as entitlement to a TDIU, are again remanded, and are included in the Remand below. 

The Board acknowledges that the Veteran, through his service representative, in a document filed in January 2013 disagrees with the effective date assigned for the 20 percent evaluation for the subluxation of the left patella.  The Board understands the Veteran to be arguing for an effective date earlier than September 6, 2012.  However, as the Veteran expressed disagreement with the September 2004 rating decision that first decided his claim for an increased rating, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  Once disagreement has been expressed, the claim remains in controversy and the Board will consider whether a rating higher than 10 percent is appropriate at any time since the date the Veteran filed his claim in June 2003.  Thus, the issue raised by the Veteran in the January 2013 document is already before the Board.

The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran has been treated by a private physician, Dr. Asok Ray for his left knee disability.  Dr. Ray, it appears to have, at least initially, prescribed physical therapy, which the Veteran received at Rehab Solutions Physical Therapy and Sports Medicine Center.  He later submitted a report in December 2009 indicating the Veteran has remained under his care and now wears knee braces.  Complete copies of Dr. Ray's records and the physical therapy facility records have not been associated with the file.  Under the duty to assist an attempt to obtain the private records should be made.

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  The Veteran has claimed the disabilities at issue affect his employability, and the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the issues for increased ratings for his left patella subluxation and right and left hand crush injury disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU is part of the claims for higher evaluations for the disabilities at issue.  The TDIU issue must be adjudicated by the RO prior to appellate consideration by the Board.  

The record, however, does not contain an opinion as to whether the Veteran's service-connected disabilities, considered in combination, preclude the Veteran from employment.  The Board has therefore determined that the Veteran should be provided a new VA examination regarding the combined effect of the Veteran's service-connected disabilities has upon his employability. 

In his December 2011 correspondence, the Veteran stated that his service-connected hand disabilities prevented him from functioning at the Post Office.  He said that he was no longer working the Post Office and was now unemployed.  He also stated that the disabilities of his hands had destroyed his chances of viable employment elsewhere.  

In light of this statement, the Board finds that the claims for higher initial evaluations for the right and left hand disabilities require additional development.  In this regard, the Veteran's Post Office employment records would be relevant to his increased evaluation claims, to include whether an exceptional or unusual disability picture exists that is not contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The employment records would also be relevant to the Veteran's TDIU claim.  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Similarly, the Board observes that the report of the Veteran's most recent VA examination with regard to his hands, conducted in June 2011, does not address whether the Veteran's hand disabilities result in an exceptional or unusual disability picture that is not contemplated by the schedular criteria.  See Thun, supra.  The VA examination report also fails to address the effects of the Veteran's service-connected hand disabilities on his employability.

The Board apologizes to the Veteran on behalf of VA for this additional delay, but respectfully advises him that VA is obligated to adhere to the applicable laws and regulations governing adjudication of claims and appeals, and that these exist to ensure and safeguard his right to appellate due process.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.   Ask the Veteran either to submit or to authorize VA to obtain the records of Dr. Asok Ray, and Rehab Solutions Physical Therapy and Sports Medicine Center.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Issue a VCAA notice letter, to the Veteran's current address, for the issue of entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

Provide the Veteran a VA Form 21-8940, VETERAN'S APPLICATION FOR INCREASED COMPENSATION BASED ON UNEMPLOYABILITY, for completion.

3.  After obtaining any necessary authorization from the Veteran, contact the U.S. Postal Service and request a copy of all of the Veteran's employment records, including any associated medical records. 

All efforts to obtain records must be documented.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4.  Schedule the Veteran for a VA examination by an appropriate clinician to determine the current nature and severity of the residuals of crush injuries of the right and left hands.  All indicated tests should be performed, to include X-ray examination, and range of motion testing, including of the fingers.   

5.  After the foregoing development is completed, the Veteran should be provided a VA examination to ascertain whether he is unable to secure or follow a substantially gainful occupation due to the combined effects of all of his service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. The rationale for all opinions should be provided.

The examiner must determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, CONSIDERED IN COMBINATION, prevent him from securing or maintaining a substantially gainful occupation.  Following the examination and a review of the service and post service medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities, to include the approximate date of onset of such unemployability.  

The examiner is advised that the Veteran currently has the following service connected disabilities:  Subluxation of the left patella, residuals of a crush injury to the left hand, including arthritis, residuals of a crush injury to the right hand, including arthritis, arthritis of the right knee, arthritis of the right wrist, arthritis of the left wrist, right elbow epicondylitis, left elbow epicondylitis, a back disability associated with subluxation of the left patella, a scar of the right middle finger, and left knee arthritis.  

If, in examining the Veteran, any range of motion is tested, the examiner must use a goniometer to determine the Veteran's limitation of motion and should state that a goniometer was used.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The examiner is reminded that consideration should not be given to the effect, if any, on his employability of the Veteran's age or any nonservice-connected disabilities.

6.  After the foregoing development is completed, adjudicate all pending claims for higher ratings, to include consideration of referral for an extraschedular evaluation, and the claim for TDIU.  The basis for the decision on whether to refer or not refer the case for extraschedular evaluation must be set forth.  If any benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



